Citation Nr: 1204696	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  05-22 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to December 1976 and from August 1978 to May 1979.  He also had additional service with the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that rating decision, the RO denied the Veteran's petition to reopen a claim for entitlement to service connection for a low back disorder.  

In November 2008, the Board reopened the previously denied claim and remanded the underlying matter for further development.  In September 2009, an additional remand was required to fulfill VA's duty to assist the Veteran as VA became aware of the existence of additional relevant records and determined that the Veteran was entitled to a supplemental medical opinion in order to clarify the opinion provided at his June 2009 VA examination.  Based on the findings from a December 2009 VA supplemental medical opinion, the Board submitted a request for a medical expert opinion through a Veterans Health Administration (VHA) directive.  A September 2010 medical expert opinion is on file and a copy of this opinion has been sent to the Veteran.  

Upon further review, the Board, in January 2011, determined that there were still outstanding, and potentially relevant, VA treatment records and remanded the matter again.  VA treatment records from Gainesville, Florida, were obtained and associated with the claims folder.  The Veteran was asked to identify any further outstanding VA treatment records, but he failed to respond.  As there has been substantial compliance with the Board's remand directives, no further action is required and the matter may now be adjudicated.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance); Stegall v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

The Veteran's current low back disorder did not manifest in service or for years thereafter, and the preponderance of the competent evidence is against a finding that it is related to his active service, to include any in-service back injuries in 1976 and 1978.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the RO sent a correspondence in May 2004; rating decisions in July 2004 and May 2005; a statement of the case in May 2005; and supplemental statements of the case dated July 2009 and March 2010.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in an August 2011 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. 
VA also has obtained medical opinions, dated June 2009, December 2009, September 2010, and May 2011 on whether the Veteran's current low back disorder is etiologically related to his periods of active service, to include in-service back injuries.  The Board finds that the medical opinions are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board acknowledges that in its January 2011 remand directive, it instructed the AMC/RO to attempt to obtain outstanding records of pertinent VA treatment.  In particular, it instructed the RO/AMC to seek the Veteran's assistance in identifying any VA treatment for his back that he might have sought around or prior to 1995.  The Veteran did not respond to a January 2011 request, and the RO/AMC was only able to obtain recent VA treatment records from Gainesville, Florida.  The Board reminds the Veteran that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Since the Veteran has not identified any further pertinent records of treatment, the Board must come to a determination solely on the basis of information included in the record.  See 38 C.F.R. § 3.655.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310. 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran seeks entitlement to service connection for a low back disorder.  The record shows that he has a current diagnosis of degenerative arthritis involving his lumbar spine.  The Veteran asserts that his current diagnosed disorder was first incurred during his periods of active service and that it is etiologically related to his periods of active service, to include in-service back injuries in 1976 and 1978.  The Veteran reports that he first injured his back in October 1976 when he fell two and one half stories from a telegram pole and landed on his back.  He states that he then re-injured his back when he fell out of a bunk bed in September 1978.  The Veteran reports that his back continued to hurt after his separation from service in 1979, but he could not afford medical assistance so he lived with the pain and "pushed on."  

A review of the Veteran's service treatment records from his first period of service show that in September 1976, he was hospitalized for treatment of a three week history of back pain with radiating pain down his right leg.  The treating physicians noted decreased sensation over the lateral portion of his right leg.  A final diagnosis of acute musculoskeletal back strain with spasms was given.  When the Veteran was examined for separation from his first period of service three months later in December 1976, the examination report shows that his spine was evaluated as normal, and that the Veteran denied any history of recurrent back problems on the associated report of medical history.  

Service treatment records from the Veteran's next period of active service indicate that in September 1978, he was seen for complaints of low back pain after a fall from a bunk bed.  Results of x-rays taken at that time were negative.  When he was seen in November 1978, there was evidence of pain with forward flexion and low back tenderness on examination.  The diagnosis of was musculoskeletal strain.  In December 1978, the Veteran was diagnosed with right lumbar muscular sprain.  In February 1979, he was seen for chronic low back pain.  In March 1979, the Veteran had tenderness from L-2 to L-5 and muscle spasms.  He was seen again for back pain the following week when a muscular strain was diagnosed.  He said he had experienced constant pain since 1976.  On a report of medical history at the time of his separation in March 1979, the Veteran marked that he experienced recurrent back pain, but on physical examination, his spine was evaluated as normal at that time. 

Post-service VA and private medical records dated from 1993 to 2009 show that the Veteran complained of back pain.  A February 1994 private hospital medical record reflects that the Veteran reported a three day history of back pain, but he denied any recent trauma.  In April 1995, he sought private medical treatment for back pain for which a muscle relaxant was prescribed.  A May 1995 private medical record indicates that the Veteran had chronic back pain, which according to his treating private physician, M.L., "appear[ed] to be based on an injury that occurred during service."  

Findings from a March 2004 magnetic resonance image (MRI) reveal that the Veteran had lumbar degenerative disc disease.  

In June 2009, the Veteran was afforded a VA examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  The Veteran gave a history of in-service injury to his back in 1976, when he fell from a pole and hit the ground.  He was hospitalized for several days in September 1976.  The Veteran further reported that he had more back problems as the years progressed, and he stated that he re-injured his back in 1978 when he fell from his bunk bed.  Reportedly, he has had progressively worsening back pain since then.  Based on clinical examination, the diagnoses were degenerative disc disease of the lumbar spine at L4-5 and L5-S1, and cervical strain.   In a December 2009 medical opinion, the VA physician who examined the Veteran in June 2009 opined that it would be only with resort to mere speculation to opine whether or not the Veteran's current low back disorder was caused by or the result of his military service, or is related to any in-service injury or disease, including the injuries in 1976 and 1978.  The VA physician reviewed the Veteran's service treatment records detailing his treatment for back pain, as described above.  The VA physician noted that there was a "gap of several years" to the 1995 records documenting back pain.  In support of his opinion, the VA physician stated that "[s]pecifically lacking are records during the period from 1979 to 1994, a period of 15 years... [and] it would be only with resort to mere speculation to render an opinion" as to whether the Veteran's currently diagnosed degenerative disc disease of the lumbar spine was caused by or the result of his military service.  

In July 2010, the Board requested a medical expert opinion through a VHA directive to address whether the Veteran's current low back disorder had its clinical onset during his active military service or was related to his in-service injuries in 1976 and/or 1978.  In doing so, the medical expert was specifically asked to review the entire claims file and to provide a discussion of the facts and medical principles that supported his or her medical opinion.  

The report of a September 2010 VHA medical opinion shows that the examiner, an orthopedic surgeon, stated that he reviewed the medical record detailing the Veteran's in-service treatment for back problems and the post-service treatment records starting in 1993 indicating back problems.  The medical examiner opined that the Veteran's current low back disorder, degenerative disc disease, is less than likely related to his active service, to include his back injuries sustained in 1976 and 1978.  The medical examiner specifically noted that the Veteran's post-service occupation involved heavy labor and that there was a lack of medical records indicating any back problems between 1979 and 1993.  He further noted that there was no indication of chronic disability following the Veteran's time in active service.  The medical examiner stated that degenerative disc disease is usually due to a gradual degenerative process that occurs over time, and he concluded that the Veteran's current low back disorder is more likely related to his job as a heavy laborer for 15 years.  In addition, the medical examiner observed that the Veteran had an immuno-compromised state due to Human immunodeficiency virus and he concluded that this could also lead to inflammatory arthritis and enthesopathy.  

In May 2011, the Veteran was afforded another VA examination in conjunction with his claim.  The examination report shows that the examiner reviewed the claims folder, including the Veteran's service treatment records, post-service treatment records, and previous medical opinions.  The VA examiner noted that the Veteran's reported history of in-service injuries and his reports of progressive back pain since then, including increased constant pain over the past five to six years.  Based on the findings from clinical examination, the VA examiner recorded a diagnosis of degenerative joint disease of the lumbar spine, per diagnostic imaging.  The VA examiner opined that the Veteran's current low back disorder was not related to his in-service diagnoses of muscular strain or muscle spasms.  In support of his medical conclusion, the VA examiner stated that there is no indication that the Veteran's in-service diagnoses of lumbar strain and muscle spasms progressed to the degenerative arthritis that was not diagnosed until twenty-seven years after the Veteran's separation from service.  The examiner noted that "arthritis of the spine in general population at age 55 to 50 is 80 to 90 percent and the ration increases with the occupation which impacts their joints."  The examiner further stated that "[t]his [V]eteran's lumbar spine [degenerative joint disease] is within the general population prevalence for arthritis."  

The evidence does not show that the Veteran was diagnosed with arthritis of the lumbar spine within one year following his separation from service.  As such, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the Veteran's assertions that his current lumbar spine disorder is related to his service.   A lay witness is competent to testify as of some matters of diagnosis and etiology, those primarily being ones simple enough to be amenable to lay analysis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the Board's categorical statement that "a valid medical opinion" was required to establish a nexus, and that a lay person was "not competent" to reflect testimony as to nexus because she was a lay person).  As to an opinion about cancer in that case, that is precisely the type of medical matter that the Courts have found to be too complex to be a proper subject of lay testimony.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (sometimes a lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  

In this case, to the extent that the Veteran's general lay assertions are competent as to the etiology of his lumbar spine disorder, the probative value of his assertion is outweighed by the negative medical nexus opinions.  The Board acknowledges that the medical opinion from the 2009 VA examiner is speculative at best and it cannot be used to support an award of service connection.  See 38 C.F.R. § 3.102; see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  However, the medical opinions of the September 2010 medical examiner and the May 2011 VA examiner indicated there was no nexus between any current back problems and the Veteran's active service, including the in-service injuries.  Instead, these medical opinions linked the Veteran's current diagnosis to the natural progression of the degenerative arthritis process.  The September 2010 medical examiner stated that the Veteran's current diagnosed lumbar spine disorder was related to a gradual degenerative process that occurs over time, which was likely related to his job as a heavy laborer for 15 years or his immuno-compromised state.  Similarly, the May 2011 VA examiner stated that the Veteran's degenerative arthritis is related to the natural progression of the disease in individuals who work in occupations that heavily impact the joints.  Both of these medical opinions were based on a review of the entire claims file, including the service treatment records. 

The Board has considered the May 1995 private medical statement that indicates that the Veteran's chronic back pain was related to an injury that occurred during service.  While the Board cannot disregard the findings of a medical professional, it is free to assess medical evidence and is not obligated to accept a physician's opinion.   Wilson v. Derwinski, 2 Vet. App 614  (1992).  Here, this private medical statement appears to be based solely on the Veteran's reported history of continuity of symptomatology and does appear to include a review of the claims folders.  Although medical opinions can be based on the reported medical history, the Board must access the credibility of the reported statements upon which the opinion is based.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).

In this case, the Board has reason to doubt the Veteran's credibility in this matter, and his reported history may not be used as a basis to support the private medical statement.  The Veteran's reports of continuing symptoms of back problems since service are inconsistent with the contemporaneous lay and medical evidence of record, and are not credible.  There is no documentation of the presence of a back disorder for fifteen years following service discharge.  The Board finds the lack of mention of back complaints for such a time period is of significant probative value.  See Madden v. Gober, 125 F.3d 1477, 1481  (Fed. Cir. 1997) (upholding a Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than his subsequent assertions made years later).  Put another way, it strains credulity to conclude that if the Veteran had continuing back pain for all those years that he would not have sought some type of treatment, beyond self treatment, for such pain.  No such treatment is shown or indicated.  As such, the Veteran's reported statements are not considered credible, and the 1995 medical opinion that was based on the Veteran's statements loses probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Therefore, after a careful review of the Veteran's claims file the Board finds that the September 2010 medical examiner's and the May 2011 VA examiner's negative medical nexus opinions are more probative in this matter, and they weigh heavily against the Veteran's claim.  The Board also gives significant probative value to the comments from the 2010 medical examiner and 2011 VA physician who had access to the entire claims file, to include the service treatment records, post-service treatment records, and previous medical statements.

In sum, the evidence of record does not show that the Veteran's current degenerative arthritis of the lumbar spine was first diagnosed within a year following his separation from service.  In addition, in view of the evidence, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation with regard to the back.  The preponderance of the medical evidence is against an award of service connection for any current low back disorder.  The benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.



ORDER

Service connection for a low back disorder is denied. 




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


